

117 S1209 IS: Protecting Investors’ Personally Identifiable Information Act
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1209IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Kennedy (for himself, Ms. Lummis, Mr. Rounds, Mr. Moran, Mr. Daines, Mr. Cramer, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Securities and Exchange Commission from requiring that personally identifiable information be collected under consolidated audit trail reporting requirements, and for other purposes.1.Short titleThis Act may be cited as the Protecting Investors’ Personally Identifiable Information Act. 2.Personally identifiable information excluded from consolidated audit trail reporting requirements(a)DefinitionsIn this section— (1)the term Commission means the Securities and Exchange Commission; and(2)the term personally identifiable information—(A)means information that can be used to distinguish or trace the identity of an individual, either alone or when combined with other personal or identifying information that is linked or linkable to the individual; (B)includes the name, address, date or year of birth, Social Security number, telephone number, and email address of an individual; and(C)does not include a CAT-Order-ID or CAT-Reporter-ID, as those terms are defined in section 242.613(j) of title 17, Code of Federal Regulations, or any successor regulation. (b)ProhibitionExcept as provided in subsection (c), the Commission may not require a national securities exchange, a national securities association, or a member of such an exchange or association to provide personally identifiable information with respect to a market participant to meet the requirements relating to an order or a reportable event under section 242.613(c)(7) of title 17, Code of Federal Regulations, or any successor regulation. (c)ExceptionThe Commission may only require a national securities exchange, a national securities association, or a member of such an exchange or association to provide personally identifiable information with respect to a market participant if the Commission makes a request for such information.(d)Request for extensionIf the Commission makes a request under subsection (c), a national securities exchange, a national securities association, or a member of such an exchange or association shall provide the personally identifiable information that is the subject of the request not later than 24 hours after receiving the request, unless, at the request of the national securities exchange, national securities association, or member of such an exchange or association, the Commission provides a reasonable extension.(e)Destruction of personally identifiable informationIn the case of personally identifiable information provided to the Commission under a request made by the Commission under subsection (c), the Commission shall destroy that personally identifiable information not later than 1 day after the date on which the investigation or other matter for which that personally identifiable information is required concludes.